Citation Nr: 1108339	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to September 28, 2010.

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period from September 28, 2010 to the present.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to an evaluation in excess of 50 percent for PTSD.  

The Veteran appealed his claim to the Board, which remanded it for further development in March 2007 and in October 2009.  There has been substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Subsequently, in an October 2010 rating decision, the RO increased the Veteran's PTSD disability rating to 70 percent effective September 28, 2010.  As the Veteran has not been granted the maximum benefit allowed, he is presumed to be seeking a higher rating.  Thus, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a preliminary matter, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, a claim for TDIU was referred by the Board to the Appeals Management Center (AMC) in October 2009.  An October 2010 supplemental statement of the case issued by the AMC denied that claim.  Accordingly, the Board finds a claim for TDIU to be on appeal and assumes jurisdiction over it, as reflected on the title page.


FINDINGS OF FACT

1. Prior to September 28, 2010, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2. At no time during the pendency of this appeal has the Veteran's PTSD been productive of total occupational and social impairment.

3. Throughout the pendency of this appeal, the Veteran's PTSD has precluded him from obtaining or retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not higher, for PTSD for the period prior to September 28, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held that, where service connection has already been established and an increase in the disability rating is at issue, as in this case, it is the present level of the disability that is of primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Indeed, the Veteran was awarded staged ratings by the RO in an October 2010 rating decision that granted a 70 percent disability rating for PTSD from September 28, 2010.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran's PTSD has been evaluated under the general rating formula for mental disorders.  Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A higher 70 percent rating is warranted when the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situation.  Id.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The DSM-IV provides for a global assessment of functioning (GAF), which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  As pertinent to this case, a GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

The Veteran, in written statements, contends that his PTSD is more severe than as contemplated by his assigned ratings of 50 percent for the period prior to September 28, 2010, and 70 percent for the period since September 28, 2010.  Accordingly, the Board will consider whether a rating in excess of 50 percent is warranted for the period prior to September 28, 2010, and whether a rating in excess of 70 percent is warranted from September 28, 2010, to the present.

VA treatment records reveal that the Veteran reported panic attacks as early as December 2002.  

In September 2003, the Veteran restarted mental health treatment at the Vet Center after a two year lapse due to a temporary move to Phoenix, Arizona to attend a motorcycle mechanic school.  On intake, the Veteran reported depression and suicidal ideation.  He reported sleep disturbances three times a night and indicated difficulty returning to sleep.  He reported an inability to find a job after finishing his motorcycle mechanic school.  He had a neat appearance and his speech was appropriate, although his affect was flat and blunted.  His manner was friendly and cooperative, though negative.  Judgment was fair.  The Veteran denied delusions, disorganized thinking, and hallucinations.  However, he reported suicidal thoughts every day since returning to Boise, Idaho on September 5, 2003.  He was assigned a GAF score of 41.

Thereafter, Vet Center records dated September 2003 through December 2003 show individual therapy during which the Veteran reported ongoing depression, nightmares, flashbacks, and daily suicidal ideation.  He also reported intrusive thoughts.  It was noted that he was stuck in fear-based patterns.

In October 2003, the Veteran also restarted regular VA mental health treatment.  At that time, he was pleasant and cooperative with good eye contact, but was noted to be tearful at times and clearly bothered by his symptoms.  He was alert and oriented and his thought processes were linear, logical and goal-directed.  He denied suicidal and homicidal ideation, but related that he had been considering suicide as an option.  He denied active psychotic material except for occasional voices heard during flashback episodes saying, "Why are you still here/Why did you survive?"  
In December 2003, he reported continuing mood swings, depression, and PTSD symptoms to include flashback-like episodes throughout the day.  Eye contact was good and thought processes were linear, logical, and goal-directed.  The Veteran was dysphoric with a constricted range of affect.  He denied suicidal and homicidal ideation and active psychotic material.

The Veteran was afforded a VA examination in January 2004.  Nutrition and hygiene were adequate and the Veteran was dressed comfortably and appropriately for the season and occasion.  He was alert and oriented.  Eye contact was good and speech was unremarkable.  No psychomotor agitation or retardation was noted.  Some anxiety was demonstrated relative to the interview situation, but the Veteran had no difficulty with goal-directed behaviors.  He reported his mood as anxious, and his affect was noted to be mildly anxious with a fairly fluid change pattern.  He a displayed strong intensity that was congruent with the subjects discussed.  The examiner noted some latency of response to some questions and attributed it to attention and concentration issues.  Memory was grossly intact, insight was good, and judgment was good.  There were no obsessions, delusions, or compulsions.  The Veteran denied homicidal ideation and hallucinations, but did report ongoing suicidal ideation with no intent to act.  His thought processes were largely sequential, logical, and goal-directed.

During the examination, the Veteran reported living in a trailer at a local recreational vehicle park.  He just returned to town and had been unable to obtain employment, but was hopeful.  He reported that he was able to perform his activities of daily living.  He was very active in Alcoholics Anonymous (AA), going to several meetings a day.  He reported some contact with his family, but did not have many social contacts outside of AA.  He reported a good deal of anxiety with regard to safety and his ability to manage intimate relationships of either the male or female type.  Therefore, he stayed away from relationships.  However, he was attending individual therapy weekly and had good contact with his psychiatrist.  

The examiner noted the Veteran to be suffering from reexperiencing, withdrawal, numbing of general responsiveness, and hyperarousal.  He assigned a GAF score of 50, noting serious difficulties in social and occupational functioning.  He added his belief that the Veteran functioned at the level he did due to the intense and all-encompassing support he received from AA and that, if he were to lose such support, he believed that the Veteran's functioning would deteriorate quiet severely.

Thereafter, the record shows that the Veteran continued with individual therapy at the Vet Center and medication management at the VA.  A January 2004 Vet Center record indicates that the Veteran had difficulty staying on track and focusing on a topic.  He was having a lot of anxiety and stress, though depression and suicidal thought had decreased.  In April 2004, the Veteran's VA psychiatrist noted his PTSD to be very significant.  His indicated that, although the Veteran benefitted from medication, he was chronically haunted by war-related experiences.  He noted that he suffered from the typical symptoms of avoidance, hyper-startle, nightmares, and had a typical history involving alcohol and drug problems, a number of jobs, and relationship problems.  In May 2004, it was noted that the Veteran had dropped out of Vet Center therapy treatment, and he was assigned a GAF score of 50.

In June 2004, the Veteran returned to individual therapy at the Vet Center.  He reported that he had just been fired from a job he obtained in February 2004.  He was experiencing flashbacks 20 times per week and daily suicidal ideation.  However, he reported that he had been dating a bit and felt shy.  Also of record is a report from the Veteran's former employer indicating that the Veteran was terminated in June 2004 following customer complaints that the Veteran was discourteous towards them.  Prior to termination, the Veteran had received two verbal warnings and one written warning regarding his poor customer service.  

During July 2004 VA treatment, the Veteran related fear of failure and indicated that he remained "stuck" and isolated.  He reported starting a new job that month, but was experiencing panic attacks related to the same, specifically regarding whether he could do the work.  He also reported flashback episodes 16-17 times in a 10-day period.  In his July 2004 substantive appeal, the Veteran reported daily panic attacks and indicated that he isolated for days on end.  He did not do well in stressful situations and felt suicidal most days.  He noted that he had held over 60 jobs since leaving Vietnam.

In July 2004, in connection with a claim for Social Security Disability benefits, the Veteran reported that his family relationship "does not exist," that he thought about suicide daily, and suffered from nightmares and flashbacks.  He reported anger problems and indicated that he could not have a healthy relationship with a woman.  He reported poor functioning in stressful situations and self-isolation due to his inability to trust others.  He reported sleep difficulties and indicated that he had to be reminded to go places.  Socially, he indicated that he talked on the phone every day and left his house once or twice a day, usually for (presumably AA) meetings.  He indicated past leisure activities to include fishing, hunting, golfing, and playing volleyball, but that he could not do any of those activities since his health problems came about.  It appears that the Veteran's social activities are limited, at least in part, by physical limitations resulting from nonservice-connected neuropathy.

During August 2004 Vet Center treatment, the Veteran exhibited difficulty keeping on topic.  It was also noted that his choice of words did not fit his intended meaning.  Upon VA treatment in August 2004, the Veteran had an essentially normal mental status examination, although he was noted to be tearful at times.  In addition, although he denied suicidal and homicidal ideation, he had chronic background thoughts, but no targets.  In September 2004, the Veteran experienced an exacerbation of symptoms due to his son's deployment to Iraq.  

A Vocational Rehabilitation report dated in September 2004 shows a finding that the Veteran's service-connected disability materially contributed to impairment of employability.  The report notes that he was fired from his last job due to inappropriate contact with customers, and then attempted to work at a motorcycle shop, but was unable to continue because his PTSD-related inability to deal with customers precluded work at the front counter, and his nonservice-connected physical limitations precluded him from working on motorcycles in the back of the shop.  It was determined that both service- and nonservice-connected disabilities interfered with his ability to maintain employment.  Specifically, it was noted that his personality is such that his ability to get along with others in a social setting, such as customer service, was compromised to the extent that he was recently fired.  The counselor opined that the Veteran had a serious employment handicap due to nonservice-connected neuropathy and an inability to get along with others, and that a vocational goal was not feasible.  She noted that he would continue to have problems maintaining employment due to interpersonal issues related to PTSD and possible other undetermined mental health issues.

VA treatment records show that in November 2004, the Veteran was more depressed and anxious and exhibited a constricted range of affect.  In January 2005, he reported increased insomnia.  In February 2005, following diagnoses of PTSD and recurrent major depressive disorder, the Veteran was assigned a current GAF score of 45, and a GAF score of 40 for the past year.  He was started on lithium, which improved his sleep and reduced anxiety and depression.  In May 2005, the Veteran was assigned a GAF score of 50.  He reported that he had made contact with his son in Iraq and was being a good father and enjoying himself.  He was also noted to be asserting himself.  By August 2005, the Veteran was doing well and a reduction in PTSD symptoms was noted.  

However, a November 2005 VA treatment record indicates that the Veteran became angry and began using profanity at the VA when he was questioned about why he had run out of his morphine prescription early.  He was asked to leave the area.  In February 2006, it was noted that the Veteran had regressed due to his father being ill.  He was noted to be moderately dysphoric, but otherwise had a normal mental status examination.  By April 2006, the Veteran was feeling good and had a normal mental status examination.

A June 2006 Social Security Administration (SSA) mental residual functional capacity assessment notes impairment ranging from slight to marked in various areas including: adaptation (slight); sustained concentration and persistence (slight to moderate); memory (slight); and, social function (slight to marked).  Of particular note, the Veteran was deemed to have marked impairment in his ability to interact appropriately with the general public.  In July 2006, the Veteran was determined by the Social Security Administration to be disabled as of September 2003 due to anxiety disorders and neuropathy.

Thereafter, the Veteran continued VA treatment and appeared to show some improvement.  In May 2008, it was noted that the Veteran had been doing better overall since joining a local motorcycle group that supported current Iraq and Afghanistan veterans.  In October 2008, mental status examination was essentially normal, although the Veteran was experiencing increased episodes of tearfulness.  At that time, a VA psychiatrist opined that the Veteran was not employable given his PTSD and overall inability to interact well with others, potential explosiveness, anger, and irritability.
Subsequent VA treatment records show that the Veteran's condition appeared to be relatively stable.  Between February 2009 and June 2009, the lithium was holding his moods adequately, he was losing weight, and his mental status examinations were essentially normal.  He did lose his dog and experienced some dysphoria secondary to that loss.  In June 2009, however, he was noted as upbeat and hopeful.  

In August 2009, some regression was noted.  The Veteran was more discouraged and depressed, but not to the point where he planned to harm himself or require admission.  He was frustrated with VA compensation issues.  The Veteran's rate of speech was noted to be mildly slowed and he was somewhat dysphoric, but with a full range of affect.   In September 2009, his range of affect was moderately constricted, but he was upbeat and hopeful.  However, by December 2009, the Veteran was reporting increased depression once again.

In May 2010, the Veteran reported more PTSD symptoms and remained on the depressed side.  He was noted to look sad.  He reported a rough winter, especially with respect to anxiety.  He was moderately dysphoric with a constricted range of affect.  His psychiatrist noted that he would consider increasing the Veteran's lithium if he became more irritable.

Before rating the Veteran's PTSD, the Board notes that the Veteran has been diagnosed with major depressive disorder in addition to his service-connected PTSD.  In the September 2010 VA examination report, however, the VA examiner indicated that the Veteran's depressive disorder was secondary to his PTSD.  Therefore, the Board will attribute all signs and symptoms to his service-connected PTSD, including any depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition).

Based on the foregoing, the Board finds that, for the period prior to September 28, 2010, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as ongoing suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, thereby warranting a 70 percent rating.  The GAF scores of between 40 and 50 provide the most persuasive evidence in support of a 70 percent rating, as they indicate serious to major impairment in the areas of occupational and social functioning.  In sum, these scores clearly reflect occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, as required for the higher 70 percent rating. 

Also, the fact that the Veteran had ongoing suicidal ideation, difficulty in adapting to stressful circumstances, and was unable to establish and maintain effective relationships is documented in the medical reports discussed above.  The evidence also shows that those symptoms caused occupational and social impairment with deficiencies in most areas.  For example, the Veteran was fired from his last employment due to customer complaints about his discourteous behavior, and he has reported past conflicts with supervisors which resulted in termination of his employment.  Additionally, when the Veteran did obtain new employment during the pendency of this appeal, he reported panic attacks in relation to the same, demonstrating difficulty adapting to stressful circumstances.  Moreover, the record shows that although the Veteran was actively involved in AA, he did not have many social contacts outside of AA, and he avoided intimate relationships due to trust issues.  In sum, the evidence indicates that the Veteran's PTSD meets the criteria for a 70 percent rating prior to September 28, 2010.  

The Board thus concludes that, prior to September 28, 2010, the evidence supports a higher 70 percent rating for the Veteran's service-connected PTSD.  In other words, these findings reflect that his PTSD has resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as ongoing suicidal ideation, difficulty in adapting to stressful circumstances (including in a work or a work-like setting), and an inability to establish and maintain effective relationships.  Accordingly, a 70 percent rating for PTSD is warranted prior to September 28, 2010. 

In reaching this decision, the Board also finds that the preponderance of the evidence is against a disability rating higher than 70 percent for any time during the entirety of the appeal period, as the evidence does not indicate that the Veteran's PTSD causes total social and occupational impairment.  

The Board recognizes that the Veteran was fired from employment in June 2004, and has not been gainfully employed since that time.  The Board is also cognizant that the Veteran was rendered disabled by the Social Security Administration (SSA).  However, that determination by the SSA was based, in part, on the Veteran's physical limitations from nonservice-connected neuropathy.  In addition, the record shows that the Veteran obtained employment after his June 2004 firing, but could not continue, in part, due to his psychiatric symptoms, but also because of his physical limitations.  

The Board emphasizes that difficulty securing and maintaining gainful employment is not tantamount to total social and occupational impairment as required for a 100 percent rating.  According to 38 C.F.R. § 4.1, generally the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  And in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this point, noting that the disability rating itself (now 70 percent) is recognition that the Veteran's industrial capabilities are impaired.  The mere fact that he may have difficulty maintaining his employment, for the reasons mentioned, is not enough.  Rather, the more determinative question is whether he is capable of performing the mental acts required by employment.  Id. 

A finding of total social impairment is also precluded by the fact that the Veteran maintains a good relationship with his grandchildren and his son, and is involved in social organizations to include a motorcycle club that supports veterans.  During the relevant period, it also appears he was active in Alcoholics Anonymous, as both a member and a sponsor.  SSA records show that the Veteran talked on the phone daily or weekly with friends and relatives, and visited with friends often and neighbors once in a while.  He was also occasionally noted throughout the VA treatment records to be upbeat, hopeful, and euthymic.  Additionally, it appears that at least some of the Veteran's social limitations are due to his physical impairments as well.  For example, in his Social Security Disability questionnaires, the Veteran indicated that he used to enjoy hunting, fishing, and dancing, but could no longer do those activities because he could not walk long distances or stand for long periods.  He also indicated that pain and swelling in his feet interfered with his ability to do chores around the house and that there were days when he did not leave the house because his feet hurt.  

Nor does the recent September 2010 VA examination support entitlement to a rating in excess of 70 percent for PTSD.  During that examination, the Veteran reported that medication was not working for him.  He reported symptoms to include: nightmares; flashbacks; insomnia; irritability and anger problems; decreased concentration; avoidance of trauma triggers, crowds, and traffic; hypervigilance; increased startle reaction; constant dysphoria; decreased interested in pleasurable activities; decreased appetite; and, feelings of hopelessness, helplessness, and worthlessness.  He reported talking himself through the idea of hurting himself, but concluded that there was no purpose in doing it because it would not help his situation.  He indicated that he smoked marijuana every night to help with sleep, but had not had alcohol since 1998.

Socially, the Veteran reported one or two close friends.  He was last married 20 years ago and had not been in a significant relationship in 6 years.  He reported one son, whom he did not meet until 2000, and whom he was getting to know now.  He had a good relationship with his grandchildren.  Occupationally, the Veteran had not worked since 2004.  He worked from 1998 to 2004 mostly at convenience stores.  However, he reported that during this period he was fired a number of times for yelling at his bosses.  Prior to that time, from 1993 to 1997, the Veteran was a truck driver and did not report difficulty getting along with coworkers and bosses during that employment.  He also related that he had gone back to school for motorcycle mechanics, and had experienced difficulty with concentration and short-term memory during school.

On mental status examination, the Veteran was noted to be casually dressed and cooperative with a normal thought process.  He was alert and oriented.  He did not report or appear to be having hallucinations or delusions.  He reported difficulties with activities of daily living, such as showering and shaving, when depressed.  His short-term memory and concentration were below average range, and his affect was constricted, though appropriate to the material discussed.  The Veteran's mood was mildly dysphoric and he reported suicidal ideation without a plan.

The September 2010 examiner diagnosed PTSD and major depressive disorder secondary to PTSD.  He indicated that the Veteran's PTSD is significant enough that it would make it difficult for him to maintain any level of work where he had to deal with a supervisor.  He opined that it may be possible for the Veteran to work in a situation where he had little contact with the public and no contact with supervisors.  He assigned a GAF score of 40.

The Board finds that the symptoms reported during the September 2010 VA examination demonstrate occupational and social impairment with deficiencies in most areas, consistent with the assigned 70 percent rating for PTSD.  The Veteran reported ongoing depression and suicidal ideation, and reported that it was difficult for him to shower and shave when he was depressed.  However, he had a good relationship with his grandchildren and was getting to know his son whom he met in 2000.  He also had one or two close friends.  He did not exhibit or report psychotic symptoms, and his mood was mildly dysphoric.  There was no evidence of gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name. 

The only evidence in support of a 100 percent rating throughout the pendency of the appeal includes GAF scores ranging from 40 to 50, since the DSM-IV notes that those scores reflect serious to major impairment in social, occupational or school functioning.  However, although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  And in this case, the totality of the evidence does not show that the Veteran's PTSD cause total social and occupational impairment.  There is no evidence of gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or difficulty with the maintenance of his personal hygiene at any time throughout the appeal period.

For these reasons, the Board also finds that the 70 percent schedular rating assigned for the Veteran's PTSD is not inadequate, such that any of the claims should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  See 38 C.F.R.    § 3.321(b)(1).  In other words, the Veteran's PTSD disability picture is fully contemplated by the currently assigned 70 percent rating.  Specifically, any occupational impairment is contemplated in the currently assigned evaluation.  As an aside, it is also noted that there is no evidence that his PTSD alone has caused marked interference with employment or has required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As such, the circumstances of this case do not warrant an extraschedular referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the Board finds that the evidence supports a rating of 70 percent for the Veteran's PTSD for the period prior to September 28, 2010, but that the preponderance of the evidence is against an even higher 100 percent disability rating at any time during the pendency of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The appeal is therefore granted to that extent.

Total Disability Rating Based on Individual Unemployability

Lastly,  a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  Indeed, the issue was adjudicated by the AMC in the October 2010 supplemental statement of the case.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  In addition, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In this case, the Veteran has been granted a 70 percent schedular disability rating for PTSD throughout the pendency of the appeal.  Therefore, he meets the minimum schedular percentage criteria for a TDIU throughout the relevant appeals period.  38 C.F.R. § 4.16(a).  The Board will now proceed to the merits of the claim.

In his July 2004 substantive appeal, the Veteran reports having held over 60 jobs since returning from Vietnam.  The record shows that he has a high school diploma and approximately 1 1/2 years of college education.  He also attended a two-year motorcycle mechanic school from 2001-2003 as part of vocational rehabilitation.  A review of the record reveals that the Veteran has not worked since at least as early as June 2004.  At that time, he was terminated from his position at a convenience store due to poor social interaction with customers.  The termination was preceded by two verbal warnings and one written warning. 

In January 2004, a VA examiner assigned the Veteran a GAF score of 50 and noted serious difficulties in social and occupational functioning due to PTSD.  In September 2004, a vocational rehabilitation counselor determined that the Veteran had a serious employment handicap and that his service-connected psychiatric disability materially contributed to his occupational impairment.  She opined that, due to the Veteran's inability to get along with others and his nonservice-connected physical limitations, a vocational goal was not feasible.  She opined that the Veteran would not likely secure employment in the field in which he was trained due to his physical limitations and he would have continuous issues with maintaining employment due to interpersonal issues related to PTSD and other mental health issues.

In July 2006, the Veteran was determined to be disabled by the SSA as of September 2003 due to anxiety-related disorders, noted to include PTSD and major depressive disorder, and neuropathy of the bilateral lower extremities.  SSA records show findings of moderate difficulties overall in maintaining social functioning, to include a finding of marked impairment in the ability to interact appropriately with the general public; moderate difficulties in maintaining concentration; and, moderate restriction of activities of daily living.  

In October 2008, a VA psychiatrist opined that the Veteran was not employable due to his PTSD, specifically due to his overall inability to interact well with others and his potential explosiveness, anger, and irritability.  

The Veteran was afforded a VA examination in September 2010 to evaluate the severity of his PTSD.  The examiner noted that the Veteran had gone back to school for motorcycle mechanics and had experienced difficulty with concentration and short-term memory.  The examiner noted the Veteran's occupational history from 1998 to 2004 to include work in a smoke shop and convenience stores.  During that period of time, the Veteran was fired on multiple occasions.  He reported a history of yelling at bosses and being fired as a result.  He also reported not being able to get along with people with whom he works.  However, prior to 1998, the Veteran was a truck driver and reported no difficulty getting along with coworkers or bosses.   The VA examiner opined that the Veteran's PTSD was significant enough that it would make it difficult for him to maintain any level of work where he had to deal with a supervisor.  He indicated, however, that it may be possible for the Veteran to work in a situation where he has little contact with the public, and no contact with supervisors.  The examiner assigned a GAF score of 40, indicative of major impairment in several areas, such as work or school, family relations, judgment, mood, or thinking (e.g. avoids friends, neglects family, and is unable to work).  See DSM-IV.

Under the circumstances, the Board finds that the Veteran has been unable to maintain gainful employment throughout the pendency of the appeal period due to his PTSD, and therefore, a TDIU is warranted.  The evidence shows that the Veteran does not have a college degree and, although he has specialized training in motorcycle mechanics, he is unable to work due to his PTSD, primarily due to an inability to interact with the public and difficulty getting along with co-workers and supervisors.  He was most recently fired from a job in June 2004 due to customer complaints about his behavior, and he has reported being fired from other jobs due to conflicts with supervisors.  He has been found to be disabled by the SSA due, in part, to PTSD.  He has also been found to have marked impairment in his ability to deal with the public, and a VA psychiatrist has expressly found him to be unemployable due to PTSD.  Moreover, both the January 2004 VA examiner and September 2010 VA examiner noted serious impairment in occupational functioning, and the September 2010 VA examiner opined that the Veteran would have problems maintaining any level of work where he had to deal with a supervisor.  The Board further notes that the Veteran's GAF scores, which have consistently ranged from 40 to 50, indicate serious to major impairment in overall functioning.  

In this case, when the disabling effects of the Veteran's PTSD are considered, and any doubt is resolved in the Veteran's favor, the evidence supports that the Veteran's psychiatric disorder renders him unable to obtain or maintain substantially gainful employment.  For these reasons, the Board finds that the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the agency of original jurisdiction sent correspondence in December 2003, May 2007, and August 2007; rating decisions in March 2004 and October 2010; a statement of the case in June 2004; and, a supplemental statement of the case in July 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained two medical examinations in relation to this claim.  The Board finds that the VA examinations are adequate for rating purposes.  The examiners reviewed the Veteran's social and medical history, mental status examination findings and tests, and rendered objective assessments based on sound medical principles.  The examiners' also fully explained their conclusions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


ORDER

Entitlement to a disability 70 percent rating, but not higher, for PTSD for the period prior to September 28, 2010 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


